DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered. 

Response to Amendment
Acknowledgement is made of the amendment filed on 04/26/2021 in which claims 1, 8, and 15-17 were amended. Claims 1-20 are pending for examination below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,090,567 in view of Pryor and Smith as applied below in the 103 rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because this set of claims is encompassed by the set of claims of the patent. For example, both claim sets claim a battery charger having a first controller with a transmitter/receiver communicating with another controller that is remote and a display for displaying cost/level of charge information. The displaying of cost of power is a dependent claim of the conflicting patent above. The only difference . 
Claims 1-4, 7-9, 11-17, and 19 of the instant invention corresponds to claims 1/3/4/5 of the conflicting patent (in view of Smith to teach power per unit display and Hafner to teach remote data transmission as detailed), instant claims 5-6 to conflicting claim 1, instant claim 10 to claim 1 (in view of Pryor/Nor as below, instant claim 18 to claim 1 (in view of Vasant as presented below), and instant claim 20 to claim claim 1 (in view of Van Webber as presented below).
Claims 1, 8, and 15 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/249,026 and claims 1, 8, 15 of copending Application No. 16/249,047 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims recite the controller displaying the per unit of power limitation during a recharging operation. The dependents also all cite subject matter found directly in the claims/dependent claims of the conflicting applications or contain matter that would be obvious in view of the 103 rejections set forth below, i.e. since no claims below are recited as allowable matter then any minor differences between the claim sets are at least obvious over the references and rationale presented below in the 103 rejections. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] in view of Vasant [US 7,243,746], Nor et al. [US 5,548,200], and Smith et al. [US 2008/0052017].
With respect to claims 1 and 7, Pryor discloses a vehicle charger for charging a battery of a vehicle [Fig. 2], the vehicle charger comprising: a controller onboard the vehicle [see 110 and/or 114]; a display coupled to the controller and mounted within the vehicle within view of a user seated within the vehicle [120; user interface for user of vehicle inclusive of a display], the display displaying charging commands and wherein the controller is configured to selectively supply electric power to the vehicle charger based at least in part upon a selection by the user [par. 0018; via the display the user selects a charging mode]. Pryor fails to explicitly disclose the display displaying total cost, a cost per unit of power, and charge level information of a battery to the user. 
Pryor teaches determining the level of charge of the battery [par. 0016] but fails to disclose the displaying of the charge level. However, the act of displaying known data is routine in the art, for example, Vasant teaches a display in a vehicle to display the current level of charge of a battery [107 and/or 110; note current level of charge of the battery would be reflected during a charging session, as well as discharging or idle and the gauge would fluctuate based on the current level of charge]. Therefore it would have been obvious to a person having ordinary skill before the invention was made 
Pryor discloses the cost per kilowatt-hour being a factor in the charging process of a vehicle [par. 0004] but fails to display such information to a user. Nor teaches a vehicle charger displaying a total cost of power supplied during a current charging session of a battery [100/102 Fig. 2; in kWh and in total dollars]. Therefore it would have been obvious to a person having ordinary skill before the invention was made to modify Pryor such that the total charging cost information was additionally displayed to the user for the benefit of allowing for quick visual confirmation of the cost associated with the recharging operation of the battery while in the electric vehicle.  
The difference between the previous references and the claimed invention then relates to power metering during Pryor’s charging process. Smith teaches a system for monitoring electricity consumption wherein a display is configured to display a cost of power per unit of power to a user in real time [Fig. 5; i.e. current cost of power in $/hr or $/kWh, note real time display of cost of power is reflective of displaying while/during charging].
Therefore it would have been obvious to a person having ordinary skill before the invention was made to modify Pryor such that the cost per unit of power (KWH) information was additionally displayed to the user while charging of the battery is in progress for the benefit of quick visual confirmation of the real-time cost/rate of charging power while allowing the user to remain in the electric vehicle thereby enabling the user greater control over the cost of the recharging operation (i.e. if price goes up can stop charging sooner if able or if price stays same/drops can charge longer to a full charge if able based on user preference).

claim 4, Nor’s display further discloses wherein the controller is also configured to regularly update the total cost of power supplied to the vehicle charger as power is supplied to the battery [100/102 Fig. 2; i.e. a “running indication”].

With respect to claims 5 and 6, Pryor further discloses wherein the selection by the user is entered by the user via a user-manipulatable control, defined at least in part by the display, coupled to the controller and within reach of the user seated in the vehicle [120; par. 0018].

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202], Vasant [US 7,243,746], Nor et al. [US 5,548,200], and Smith et al. [US 2008/0052017] as applied above, and further in view of Hafner et al. [US 2009/0313174].
With respect to claims 2 and 3, Pryor further discloses wherein the controller is also configured to receive signals from another controller remote from the vehicle [via 124/126; i.e. a transmitter/receiver] and Nor further discloses wherein the controller is also configured to calculate the total cost of power supplied to the vehicle charger based at least in part upon the cost of power per unit [“running indication” of the cost based on kWh and implicitly a cost multiplier as found in Smith], but fail to explicitly disclose the cost of power per unit of power is received remotely as claimed.
Hafner teaches an electric vehicle and charging station wherein data indicative of the price of power from a power grid is transmitted and wherein a price of energy is monitored and if exceeds a user-selected preference threshold the charging is interrupted [par. 0033, 0056, 0106, 0129; i.e. via “network”].
Therefore it would have obvious to a person having ordinary skill in the art before the invention was made to modify Pryor as taught above to further receive the cost of power per unit of power from a remote controller for the benefit of automating the price per unit display as taught thereby allowing . 

Claims 8-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] in view of Nor et al. [US 5,548,200], Smith et al. [US 2008/0052017] and Hafner et al. [US 2009/0313174].
With respect to claims 8-12, Pryor teaches a method of charging a battery of a vehicle, the method comprising: establishing a supply of electric power to a vehicle charger onboard the vehicle [110]; receiving data at a controller of the vehicle charger onboard the vehicle from another controller remote from the vehicle and battery [via 124/126]; supplying electric power to the battery via the vehicle charger as part of a current charging session [par. 0016]; and displaying information related to the charging operation upon a display coupled to the controller and mounted within the vehicle within view of a user seated in the vehicle [120]. Pryor fails to disclose receiving a unit cost of power remotely, determine a total cost and per unit cost of power supplied to the battery based on the amount of power supplied, and displaying that information to the display while charging of the battery is in progress. 
Nor teaches determining an amount of power supplied to the battery [100]; calculating a total cost of power supplied to the battery based at least in part upon the unit cost of power and the amount of power supplied to the battery [102]; and displaying the total cost of power supplied to the battery and displaying the total power delivered [100 and 102 are displays] which are regularly updated and displayed while charging of the battery is in progress [i.e. a “running indication”].
Therefore it would have been obvious to a person having ordinary skill before the invention was made to modify Pryor such that charging cost information is additionally calculated and displayed to the user on the in vehicle display for the benefit of allowing quick visual confirmation of the cost associated with recharging of the battery in the electric vehicle. 
Fig. 5; i.e. current cost of power in $/hr or $/kWh, note real time display of cost of power is reflective of displaying while/during charging].
Therefore it would have been obvious to a person having ordinary skill before the invention was made to modify Pryor such that the cost per unit of power (KWH) information was additionally and/or simultaneously displayed to the user while charging of the battery is in progress for the benefit of quick visual confirmation of the real-time cost/rate of charging power while allowing the user to remain in the electric vehicle thereby enabling the user greater control over the cost of the recharging operation (i.e. if price goes up can stop charging sooner if able or if price stays same/drops can charge longer to a full charge if able based on user preference).
Finally, Hafner teaches an electric vehicle and charging station wherein data indicative of the price of power from a power grid is transmitted and wherein a price of energy is monitored and if exceeds a user-selected preference threshold the charging is interrupted [par. 0033, 0056, 0106, 0129; i.e. via “network”] and updating the received price per unit [as Hafner looks to see if the user’s preference threshold of a price per kilowatt hour the comparison would be updated, i.e. it is not a one-time send, see at least par. 0107].
Therefore it would have obvious to a person having ordinary skill in the art before the invention was made to modify Pryor as taught above to further receive the cost of power per unit of power for the benefit of automating the price per unit display as taught thereby allowing nearly instantaneous updates of the real time prices which will result in more accurate financial plans to the user as the prices change.

claim 13, Pryor as modified above by Nor/Smith further discloses saving the total cost of power supplied to the battery in a memory [as all three references utilize controllers to process and display the information, memory is an implicit feature in a controller]. Therefore it would have obvious to a person having ordinary skill in the art before the invention was made to modify Pryor as taught above to save all the information to memory for the benefit of allowing the user access to a running total cost/price associated with each of the charging sessions.

With respect to claim 14, Pryor further discloses receiving a selection by the user via a user-manipulatable control defined at least in part by the display; wherein supplying electric power to the battery comprises supplying electric power to the battery based at least in part upon the selection by the user [120; par. 0018].

Claims 15, 17, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] in view of Smith et al. [US 2008/0052017]. 
With respect to claim 15, Pryor discloses a vehicle charger for charging a battery of a vehicle [Fig. 2], the vehicle charger comprising: a controller onboard the vehicle [see 110 and/or 114]; a display coupled to the controller and mounted within the vehicle within view of a user seated within the vehicle [120], the display displaying charging commands and wherein the controller is configured to selectively supply electric power to the vehicle charger based at least in part upon a selection by the user [par. 0018; via the display the user selects a charging mode], wherein the displaying is while a manual charge or a programmed charge of the battery is in progress. Pryor fails to explicitly disclose the display displaying a cost per unit of power during the charging operation.
Pryor discloses the cost per kilowatt-hour being a factor in the charging process of a vehicle [par. 0004] but fails to display such information to a user. The difference between the previous Fig. 5; i.e. current cost of power in $/hr or $/kWh, note real time display of cost of power is reflective of displaying while/during charging, also note being in a manual or programmed mode is an inherent feature as those are the only two options in which a charging operation can happen, i.e. if the operation was not automated by the control then it would be considered manual].
Therefore it would have been obvious to a person having ordinary skill before the invention was made to modify Pryor such that the cost per unit of power (KWH) information was additionally and/or simultaneously displayed to the user while charging of the battery is in progress for the benefit of quick visual confirmation of the real-time cost/rate of charging power while allowing the user to remain in the electric vehicle thereby enabling the user greater control over the cost of the recharging operation (i.e. if price goes up can stop charging sooner if able or if price stays same/drops can charge longer to a full charge if able based on user preference).

With respect to claim 17, Smith’s display as applied above further discloses wherein the controller is also configured to regularly update the cost of power supplied to the vehicle charger as power is supplied to the battery [a real time display is reflective of regular updates].

With respect to claim 19, Pryor further discloses whether a supply of power to the vehicle charger has been interrupted [unit 110 determines whether power is supplied]. Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further incorporate into the display the result of that determination, i.e. connection status, as displaying of result effective data/results is routine in the art. The benefit would be to allow the user to verify from .

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Smith et al. [US 2008/0052017] as applied above, and further in view of Hafner et al. [US 2009/0313174]. 
With respect to claim 16, Pryor further discloses at least one of a group consisting of a transmitter and a receiver onboard the vehicle and coupled tot eh controller [124/126], but fails to disclose wherein the controller is configured to receive the cost of power from another controller remote from the vehicle and the battery via the least one of the group consisting of the transmitter and receiver. 
Hafner teaches an electric vehicle and charging station wherein data indicative of the price of power from a power grid is transmitted and wherein a price of energy is monitored and if exceeds a user-selected preference threshold the charging is interrupted [par. 0033, 0056, 0106, 0129; i.e. via “network”] and updating the received price per unit [as Hafner looks to see if the user’s preference threshold of a price per kilowatt hour the comparison would be updated, i.e. it is not a one-time send, see at least par. 0107].
Therefore it would have obvious to a person having ordinary skill in the art before the invention was made to modify Pryor as taught above to further receive the cost of power per unit of power for the benefit of automating the price per unit display as taught thereby allowing nearly instantaneous updates of the real time prices which will result in more accurate financial plans to the user as the prices change.
 
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Smith et al. [US 2008/0052017] as applied above, and further in view of Vasant [US 7,243,746]. 
With respect to claim 18, Pryor teaches determining the level of charge of the battery [par. 0016] but fails to disclose the displaying of the charge level in a regularly updated manner. However, the act of displaying known data is routine in the art, for example, Vasant teaches a display in a vehicle to display the current level of charge of a battery [107 and/or 110; note current level of charge of the battery would be reflected during a charging session, as well as discharging or idle and the gauge would fluctuate based on the current level of charge]. Therefore it would have been obvious to a person having ordinary skill before the invention was made to modify Pryor such that battery level of charge information was additionally displayed to the user for the benefit of allowing quick visual confirmation of the status of the battery charge level. 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202], and Smith et al. [US 2008/0052017] as applied above, and further in view of Van Bebber [US 2010/0281183].
With respect to claim 20, Pryor as applied above discloses receiving the cost of power supplied to the vehicle charger per unit of power, but fails to disclose wherein the display further displays an indicator of whether communication has been established with another controller remote from the vehicle and the battery.
However, Van Bebber teaches displaying an indicator of whether communication has been established with another controller remote from the vehicle and the battery [par. 0017; it is noted that the data transmission here relates to a USB connection, however as Pryor already discloses the wireless transmission of data what is needed is to teach a visual display that allows a user to see that data is currently being transferred. As Van Bebber teachers the recognition of receipt and ongoing transmission of data this limitation is taught].
Therefore it would have obvious to a person having ordinary skill in the art before the invention was made to modify Pryor as taught above to further display the a communication connection result for the benefit of allowing the user to visually see when data is being transferred and/or if the transfer is complete.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 relating to the price per unit of power during a current charging session limitation have been considered but are moot because a new ground of rejection to Smith has been applied to teach this limitation and the arguments do not address the new ground of rejection. The Examiner notes that Smith was previously cited as a prior art in the 892 of the last action. 
Applicant's arguments to Palmer have been considered and in view of the RCE filing a new reference within the field of charging to Van Bebber has been applied, therefore the arguments against claim 20 are now moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859